UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                     11/20/2019
ESE A. O’DIAH,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-7586 (VSB)
                      -against-                           :
                                                          :             ORDER
TBTA-TRIBOROUGH BRIDGE AND                                :
TUNNEL AUTHORITY, MTA BRIDGE                              :
AND TUNNELS, and EZPASS NEW YORK :
SERVICE CENTER,                                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 19, 2019, Defendant Triborough Bridge and Tunnel Authority filed a

motion to dismiss the complaint pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6),

12(f), and 12(h)(3). (Docs. 10, 11.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a

plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint once

as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by December 10, 2019. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if Plaintiff decides not to amend the complaint,

Plaintiff shall serve any opposition to the motion to dismiss by December 21, 2019. Defendant’s

reply, if any, shall be served by January 6, 2020. At the time any reply is served, the moving

party shall supply Chambers with two courtesy copies of all motion papers pursuant to my

Individual Rules by mailing or delivering them to the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.
SO ORDERED.

Dated: November 20, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
